                              Case 21-11194-JTD                            Doc 1      Filed 08/31/21            Page 1 of 52

 Fill in this information to identify the case:


 United States Bankruptcy Court for the:


                            District of   Delaware
                                          (State)
  Case number (If known):                                        Chapter 11
                                                                                                                                                Check if this is an
                                                                                                                                               amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                 04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                             Sequential Brands Group, Inc.



 2.   All other names debtor used
                                               Singer Madeline Holdings, Inc.
      in the last 8 years
      Include any assumed names,
      trade names, and doing business
      as names




 3.   Debtor’s federal Employer                     47–4452789
      Identification Number (EIN)



 4.   Debtor’s address                          Principal place of business                                   Mailing address, if different from principal place
                                                                                                              of business

                                                1407             Broadway
                                                Number            Street                                      Number                 Street

                                                38th Floor
                                                                                                              P.O. Box

                                                New York                    NY      10018
                                                City                        State            ZIP Code         City                  State                ZIP Code


                                                                                                              Location of principal assets, if different from
                                                                                                              principal place of business
                                                New York County
                                                County
                                                                                                              Number      Street




                                                                                                              City                     State             ZIP Code




 5.   Debtor’s website (URL)                    https://www.sequentialbrandsgroup.com/




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 1
                                                                                                                               American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
                              Case 21-11194-JTD                  Doc 1         Filed 08/31/21                Page 2 of 52

Debtor        Sequential Brands Group, Inc.                                                     Case number (if known)
              Name



                                              Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
 6.   Type of debtor
                                              Partnership (excluding LLP)
                                              Other. Specify:


                                          A. Check one:
 7.   Describe debtor’s business
                                              Health Care Business (as defined in 11 U.S.C § 101(27A))
                                              Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                              Railroad (as defined in 11 U.S.C. § 101(44))
                                              Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                              Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                              Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                              None of the above


                                          B. Check all that apply:
                                              Tax-exempt entity (as described in 26 U.S.C. § 501)

                                              Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                              Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              5331

 8    Under which chapter of the          Check one:
      Bankruptcy Code is the
                                              Chapter 7
      debtor filing?
                                              Chapter 9
                                              Chapter 11. Check all that apply:
      A debtor who is a “small business                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      debtor” must check the first sub-
                                                                aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      box. A debtor as defined in
                                                                affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      § 1182(1) who elects to proceed
                                                                recent balance sheet, statement of operations, cash-flow statement, and federal
      under subchapter V of chapter 11
                                                                income tax return or if any of these documents do not exist, follow the procedure in
      (whether or not the debtor is a
                                                                11 U.S.C. § 1116(1)(B).
      “small business debtor”) must
      check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                statement of operations, cash-flow statement, and federal income tax return, or if
                                                                any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                 § 1116(1)(B).
                                                                 A plan is being filed with this petition.

                                                                 Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                12b-2.
                                              Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 2
                                                                                                                         American LegalNet, Inc.
                                                                                                                         www.FormsWorkFlow.com
                                  Case 21-11194-JTD               Doc 1       Filed 08/31/21              Page 3 of 52

Debtor         Sequential Brands Group, Inc.                                                   Case number (if known)
                Name



 9.    Were prior bankruptcy cases           No
       filed by or against the debtor
                                             Yes. District                              When                            Case number
       within the last 8 years?
                                                                                               MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                              District                            When                             Case number
                                                                                               MM / DD / YYYY

 10. Are    any bankruptcy cases             No
       pending or being filed by a
       business partner or an                Yes. Debtor        See Schedule 1                                          Relationship   Affiliates
       affiliate of the debtor?                    District   Delaware                                                  When           08/31/2021
                                                                                                                                        MM / DD / YYYY
       List all cases. If more than 1,
       attach a separate list.                     Case number, if known


 11. Why    is the case filed in this    Check all that apply:
       district?
                                              Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                            district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12.   Does the debtor own or have           No
       possession of any real                Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                       Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?

                                                       It needs to be physically secured or protected from the weather.

                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).
                                                        Other



                                                  Where is the property?
                                                                              Number           Street




                                                                              City                                                     State    ZIP Code


                                                  Is the property insured?
                                                      No

                                                      Yes. Insurance agency

                                                              Contact name


                                                              Phone




              Statistical and administrative information




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
                                                                                                                               American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
                               Case 21-11194-JTD                Doc 1          Filed 08/31/21             Page 4 of 52

Debtor        Sequential Brands Group, Inc.                                                    Case number (if known)
              Name




 13.   Debtor’s estimation of            Check one:
       available funds                       Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                             1-49                               1,000-5,000                                25,001-50,000
 14. Estimated     number of
                                             50-99                              5,001-10,000                               50,001-100,000
       creditors
                                             100-199                            10,001-25,000                              More than 100,000
                                             200-999

                                             $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets
                                             $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                             $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                             $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion


                                             $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities                 $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                             $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                             $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion




              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of         petition.
       debtor

                                            I have been authorized to file this petition on behalf of the debtor.

                                            I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                            Executed on     08/31/2021
                                                          MM / DD / YYYY
                                                                                                            Lorraine DiSanto
                                         
                                            Signature of authorized representative of debtor              Printed name

                                            Title   Chief Financial Officer and Treasurer




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 4
                                                                                                                         American LegalNet, Inc.
                                                                                                                         www.FormsWorkFlow.com
                           Case 21-11194-JTD                 Doc 1          Filed 08/31/21       Page 5 of 52

Debtor        Sequential Brands Group, Inc.                                           Case number (if known)
              Name




 18.   Signature of attorney                                                                       Date        08/31/2021
                                         Signature of attorney for debtor                                      MM / DD / YYYY



                                       Laura Davis Jones
                                       Printed name
                                       Pachulski Stang Ziehl & Jones LLP
                                       Firm name
                                       919 North Market Street, 17th Floor
                                       Number              Street
                                       Wilmington                                                     DE              19801
                                       City                                                           State           ZIP Code

                                       302.778.6401                                                   Ljones@pszjlaw.com
                                       Contact phone                                                  Email address



                                       2436                                                            Delaware
                                       Bar number                                                      State




 Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 5

                                                                                                                   American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
               Case 21-11194-JTD         Doc 1     Filed 08/31/21     Page 6 of 52




                                            Schedule 1

              Pending Bankruptcy Cases Filed by the Debtor and Its Affiliates

        On the date hereof, each of the entities listed below (including the debtor in this chapter
11 case, collectively, the “Debtors”) commenced with the United States Bankruptcy Court for
the District of Delaware voluntary cases under chapter 11 of title 11 of the United States Code.
The Debtors are seeking to have their chapter 11 cases jointly administered for procedural
purposes only under the case number assigned to Sequential Brands Group Inc.

                                           SQBG, Inc.
                                  Sequential Brands Group, Inc.
                                    Sequential Licensing, Inc.
                                  William Rast Licensing, LLC
                                     Heeling Sports Limited
                                       Brand Matter, LLC
                                         SBG FM, LLC
                                   SBG Universe Brands, LLC
                                      Galaxy Brands LLC
                             The Basketball Marketing Company, Inc.
                              American Sporting Goods Corporation
                                        LNT Brands LLC
                                      Joe’s Holdings LLC
                                   Gaiam Brand Holdco, LLC
                                      Gaiam Americas, Inc.
                                   SBG-Gaiam Holdings, LLC
                                     GBT Promotions LLC
               Case 21-11194-JTD          Doc 1    Filed 08/31/21      Page 7 of 52




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                         )
 In re:                                                  ) Chapter 11
                                                         )
 SEQUENTIAL BRANDS GROUP, INC., et al.,                  ) Case No. 21-_____ (___)
                                                         )
                                Debtor.                  ) (Joint Administration Requested)
                                                         )

ATTACHMENT TO VOLUNTARY PETITION FOR NON-INDIVIDUALS FILING FOR
                BANKRUPTCY UNDER CHAPTER 11


      1.     If any of the debtor’s securities are registered under Section 12 of the Securities
Exchange Act of 1934, the SEC file number is __001-37656______

       2.      The following financial data is the latest available information and refers to the
debtor’s condition on August 30, 2021.

               a. Total Assets:                                              $__442,774,937__

               b. Total Debts (including debts listed in 2.c below):         $__435,073,539__

               c. Debt securities held by more than 500 holders:             ___N/A____

               d. Number of shares of preferred stock:                       _   N/A__ _

               e. Number of shares of common stock:                          ___1,687,686_

Comments, if any:      N/A.

        3.     Brief description of Debtor’s business: Sequential Brands Group Inc. owns a
portfolio of consumer brands in the active and lifestyle categories. The Debtors’ brands are
licensed to both wholesale and direct-to-retail licensees in the apparel, footwear, fashion, and
home goods businesses._______________________________________________________

       4.     List the names of any person who directly or indirectly owns, controls, or holds,
with power to vote, 5% or more of the voting securities of debtor: Martha Stewart Family
Limited Partnership, Tengram Capital Partners Gen2 Fund, L.P., NSP MGMT Inc.
               Case 21-11194-JTD         Doc 1    Filed 08/31/21      Page 8 of 52




                  RESOLUTIONS OF THE BOARD OF DIRECTORS OF
                       SEQUENTIAL BRANDS GROUP, INC.

                                    Adopted August 31, 2021

       WHEREAS, the members of the Board of Directors (the “Board”) of Sequential Brands
Group, Inc., a Delaware corporation (the “Company”), have reviewed and had the opportunity to
ask questions about the materials presented by management and the legal and financial advisors of
the Company regarding the business and financial condition, results of operations, the
indebtedness, liabilities and liquidity, as well as the impact of the foregoing on the Company’s
business;

        WHEREAS, the Board has reviewed, considered, and received the recommendations of
the management and the legal and financial advisors of the Company as to the relative risks and
benefits of certain strategic alternatives available to the company, including pursuing a bankruptcy
under chapter 11 (“Chapter 11”) of title 11 of the United States Code, 11 U. S. C. §§ 101 et seq.
(the “Bankruptcy Code”);

       WHEREAS, the Board desires to approve the following resolutions:

  I.   Commencement of Chapter 11 Case

        NOW THEREFORE, BE IT RESOLVED, that the Board determined, after consultation
with the management and the legal and financial advisors of the Company, that it is desirable and
in the best interests of the Company, creditors, stockholders, and other parties in interest that the
Company commence a bankruptcy proceeding (the “Chapter 11 Case”) by filing a voluntary
petition for relief under the provisions of Chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court’’) on or after August 31,
2021; and be it further

        RESOLVED, that Chad Wagenheim (President) and Lorraine DiSanto (Chief Financial
Officer and Treasurer) (each, an “Authorized Officer” and collectively, the “Authorized Officers”)
be, and each of them hereby is, acting singly or together, authorized, empowered, and directed, in
the name of and on behalf of the Company, to execute and verify a petition under Chapter 11 of
the Bankruptcy Code and to cause the same to be filed in the Bankruptcy Court at such time as the
Authorized Officer executing the petition shall determine; and be it further

 II.   Restructuring Support Agreement

          RESOLVED, that in connection with the Chapter 11 Case, the Board has determined that
it is in the best interests of the Company to enter into a restructuring support agreement (together
with any exhibits and other attachments annexed thereto, the “Restructuring Support Agreement”)
on terms and conditions substantially similar to those set forth in the form of the Restructuring
Support Agreement previously provided to the Board (with such changes as may be approved
pursuant to the delegation set forth herein); and be it further

       RESOLVED, that, the Board hereby delegates to each Authorized Officer the authority to
approve the form, terms, and provisions of the Restructuring Support Agreement and the
               Case 21-11194-JTD        Doc 1       Filed 08/31/21   Page 9 of 52




execution, delivery, and performance thereof and the consummation of the transactions
contemplated thereunder by the Company, including, without limitation, the amount of, and the
making of, any payments to be made in connection therewith; and be it further

       RESOLVED, that, the Board hereby delegates to each Authorized Officer the authority to
approve the form, terms, and provisions of the Restructuring Support Agreement and the
execution, delivery, and performance thereof and the consummation of the transactions
contemplated thereunder by the Company, including, without limitation, the amount of, and the
making of, any payments to be made in connection therewith; and be it further

        RESOLVED, that any Authorized Officer, in each case, acting singly or jointly, be, and
each hereby is, authorized, empowered, and directed, in the name and on behalf of the Company,
to cause the Company to enter into, execute, deliver, certify, file and/or record, and perform the
obligations arising under, the Restructuring Support Agreement, together with such other
documents, agreements, instruments, notices, and certificates as may be required by the
Restructuring Support Agreement; and be it further

        RESOLVED, that any Authorized Officer, in each case, acting singly or jointly, be, and
each hereby is, authorized, empowered, and directed, in the name and on behalf of the Company,
to execute and deliver any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions, and extensions of the Restructuring Support Agreement and/or any
related documents which shall, in such Authorized Officer’s sole judgment, be necessary, proper
or advisable; and be it further

III.   Asset Purchase Agreements

        RESOLVED, that in connection with the Chapter 11 Case, it is in the best interest of the
Company that the Company will enter into that certain Stalking Horse Asset Purchase Agreement,
by and among Galaxy Gainline Holdings LLC (the “Galaxy”) and Sequential Brands (the “Galaxy
Stalking Horse APA”) pursuant to which Galaxy will purchase the active division brands and
certain related assets, subject to approval by the Bankruptcy Court; and be it further

        RESOLVED, that in connection with the Chapter 11 Case, it is in the best interest of the
Company that the Company will enter into that certain Stalking Horse Asset Purchase Agreement,
by and among Centric Brands LLC (“Centric Brands”) and Joe’s Holdings LLC (the “Centric
Stalking Horse APA,” and together with the Galaxy Stalking Horse APA, the “Asset Purchase
Agreements”) pursuant to which the Centric Purchaser will purchase the Joe’s Jeans brand and
certain related assets, subject to approval by the Bankruptcy Court; and be it further

        RESOLVED, that the form, terms and provisions of each of the Asset Purchase
Agreements, the performance of the Company of its obligations thereunder and the consummation
of the transactions contemplated thereby, in accordance with the terms thereof, are hereby, in all
respects confirmed, ratified and approved; and be it further

        RESOLVED, that any Authorized Officer is hereby authorized, empowered, and directed,
in the name and on behalf of the Company, to cause the Company to negotiate and approve the
terms, provisions of and performance of, and to prepare, execute and deliver the Asset Purchase
Agreements, and to consummate the transactions contemplated thereby, in the name and on behalf

                                                2
              Case 21-11194-JTD         Doc 1    Filed 08/31/21     Page 10 of 52




of the Company under its corporate seal or otherwise, and such other documents, agreements,
instruments and certificates as such Authorized Officer executing the same considers necessary,
appropriate, proper, or desirable as to effectuate the transactions contemplated by the Asset
Purchase Agreements; and be it further

        RESOLVED, that any Authorized Officer is hereby authorized, empowered, and directed,
in the name and on behalf of the Company, to take all such further actions including, without
limitation, to pay all fees and expenses, in accordance with the terms of the Asset Purchase
Agreements, which shall, in such Authorized Officer’s sole judgment, be necessary, proper or
advisable to perform the Company’s obligations under or in connection with the Asset Purchase
Agreements and the transactions contemplated therein and to carry out fully the intent of the
foregoing resolutions; and be it further

        RESOLVED, that any Authorized Officer is hereby authorized, empowered, and directed,
in the name and on behalf of the Company to execute and deliver any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions and extensions of the Asset
Purchase Agreements which shall, in such Authorized Officer’s sole judgment, be necessary,
proper or advisable; and be it further

IV.    Debtor-in-Possession Financing

          RESOLVED, that in connection with the Chapter 11 Cases, the Board has determined that
it is in the best interests of the Company to consummate the transactions under that certain senior
secured, super-priority multiple draw term loan facility (the “New Money DIP Facility”) in the
aggregate principal amount of up to $150 million pursuant to the terms and conditions of that
certain Super-Priority Secured Debtor-in-Possession Credit Agreement (as the same may be
amended, restated, supplemented, or otherwise modified from time to time in accordance with the
terms thereof, the “DIP Credit Agreement,” together with the schedules and exhibits attached
thereto, and all agreements, documents, instruments and amendments executed and delivered in
connection therewith, the “DIP Loan Documents”), by and among Sequential Brands, the lenders
from time to time party thereto, and Wilmington Trust, National Association, as administrative
agent and collateral agent, on terms and conditions substantially similar to those set forth in the
form of the DIP Credit Agreement previously provided to the Board (with such changes as may
be approved pursuant to the delegation set forth herein) and subject to the approval of the
Bankruptcy Court; and be it further

        RESOLVED, that, the Board hereby delegates to each Authorized Officer the authority to
approve the form, terms and provisions of the DIP Credit Agreement, including the use of proceeds
to provide liquidity for the Company through the Chapter 11 Case and such other uses as described
in the DIP Credit Agreement and the DIP Loan Documents or that may be necessary, appropriate,
desirable, or advisable in connection with the DIP Credit Agreement and the transactions
contemplated thereby or otherwise contemplated by the DIP Credit Agreement or by any such
other DIP Loan Document; and be it further

       RESOLVED, that any Authorized Officer, in each case, acting singly or jointly, be, and
each hereby is, authorized, empowered, and directed, in the name and on behalf of the Company,
to cause the Company to enter into, execute, deliver, certify, file and/or record, and perform the

                                                3
              Case 21-11194-JTD         Doc 1    Filed 08/31/21     Page 11 of 52




obligations arising under, the DIP Credit Agreement and any other DIP Loan Document, together
with such other documents, agreements, instruments, and certificates as may be required by the
DIP Credit Agreement and any other DIP Loan Document, in accordance with the terms hereof;
and be it further

        RESOLVED, that any Authorized Officer, in each case, acting singly or jointly, be, and
each hereby is, authorized, empowered, and directed, in the name and on behalf of the Company,
to execute and deliver any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions, and extensions of the DIP Credit Agreement and any other DIP Loan
Document and/or any related documents or instruments which shall, in such Authorized Officer’s
sole judgment, be necessary, proper or advisable; and be it further

 V.    Chapter 11 Professionals

         RESOLVED, that, in connection with the Chapter 11 Case, any Authorized Officer, in
each case, acting singly or jointly, be, and each hereby is, authorized, empowered, and directed,
with full power of delegation, in the name and on behalf of the Company, to employ and retain all
assistance by legal counsel, accountants, financial advisors, investment bankers, and other
professionals which such Authorized Officer deems necessary, appropriate, advisable or desirable
in connection with the Chapter 11 Case and the transactions contemplated thereby (such acts to be
conclusive evidence that such Authorized Officer deemed the same to meet such standard); and be
it further

       RESOLVED, that the firm Gibson, Dunn & Crutcher LLP is hereby retained as legal
counsel for the Company in connection with the Chapter 11 Case, subject to Bankruptcy Court
approval; and be it further

       RESOLVED, that the firm Pachulski Stang Ziehl & Jones LLP is hereby retained as legal
counsel for the Company in connection with the Chapter 11 Case, subject to Bankruptcy Court
approval; and be it further

       RESOLVED, that the firm Stifel, Nicolaus & Company, Inc. is hereby retained as
investment banker for the Company in connection with the Chapter 11 Case, subject to Bankruptcy
Court approval; and be it further

        RESOLVED, that the firm of Kurtzman Carson Consultants LLC is hereby retained as
claims, noticing, balloting and administrative agent in connection with the Chapter 11 Case,
subject to Bankruptcy Court approval; and be it further

VI.    General Authorization and Ratification

        RESOLVED, that all documents, agreements and instruments executed and delivered, and
any and all acts, actions, and transactions relating to the matters contemplated by the resolutions
herein done in the name of and on behalf of the Company, which acts would have been approved
by the resolutions herein except that such actions were taken before these resolutions were
approved and adopted by the Board, are hereby in all respects approved and ratified; and be it
further


                                                4
              Case 21-11194-JTD          Doc 1    Filed 08/31/21     Page 12 of 52




       RESOLVED, that these resolutions are to be placed in the official records of the Company
to document the actions set forth herein as actions taken by the Board; and be it further

VII.   Subsidiary Actions

        RESOLVED, that the Board hereby authorizes and instructs the governing bodies of each
of the Company’s subsidiaries to adopt substantially similar resolutions to the resolutions set forth
above; and be it further

        RESOLVED, that any Authorized Officer is hereby authorized and directed to execute, on
behalf of the Company in its capacity as director, officer, member, shareholder, partner or
equivalent thereof of any subsidiary of the Company, any stockholder, shareholder, member,
partner or similar consent required or requested by any subsidiary of the Company to authorize it
to take any of the actions contemplated by the Restructuring Support Agreement, including the
filing of the Chapter 11 Case.




                                                 5
                                   Case 21-11194-JTD                Doc 1         Filed 08/31/21            Page 13 of 52



    Debtor name:      Sequential Brands Group, Inc.

    United States Bankruptcy Court for the:                      District of     Delaware
                                                                                 (State)
                                                                                                                                             Check if this is an
    Case number (If known): ________________________                                                                                             amended filing




Official Form 204
                                                                                                                                                           12/15
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured
creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured
claims.


Name of creditor and complete             Name, telephone number, and          Nature of the    Indicate if claim Amount of unsecured claim
mailing address, including zip code       email address of creditor            claim (for       is contingent, If the claim is fully unsecured, fill in only
                                          contact                              example, trade   unliquidated, or unsecured claim amount. If claim is partially
                                                                               debts, bank      disputed          secured, fill in total claim amount and
                                                                               loans,                             deduction for value of collateral or setoff to
                                                                               professional                       calculate unsecured claim.
                                                                               services, and
                                                                               government                         Total claim, if Deduction for     Unsecured
                                                                               contracts)                         partially       value of          claim
                                                                                                                  secured         collateral or
                                                                                                                                  setoff
                               350 Fifth Avenue
      Centric Brands                                                           Trade                                                                $503,000
1                              New York, NY 10118
                               599 Lexington Avenue,                           Professional
   Shearman & Sterling                                                                                                                              $164,176
2                              New York, NY 10022                              Services
                               2700 Carew Tower
                                                                               Professional
   Wood, Herron & Evans LLP    441 Vine Street                                                                                                      $66,866.82
3                                                                              Services
                               Cincinnati, OH 45202-2917
                               750 Third Avenue                                Professional
   EisnerAmper LLP                                                                                                                                  $58,084
4                              New York, NY 10017-2703                         Services
                               500 Chandler Avenue                             Professional
   Gstate                                                                                                                                           $50,000
5                              Linden, NJ 07036                                Services
   Tengram Capital Management 15 Riverside Avenue                              Professional
                                                                                                                                                    $44,119.07
6 LP                           Westport, CT 06880                              Services
                               401 NE Northgate Way,
                                                                               Professional
   Simon Management Associates Suite 210                                                                                                            $41,334
7                                                                              Services
                               Seattle, WA 98125
                               485 Lexington Avenue                            Professional
   Phillips Nizer LLP                                                                                                                               $38,362
8                              New York, NY 10017                              Services
                               225 N. 8th Street                               Professional
   New Life CDC                                                                                                                                     $33,333.33
9                              Kenilworth, NJ 07033                            Services
                               359 Ortega Ridge Road                           Professional
   Symphony                                                                                                                                         $26,912.38
10                             Santa Barbara, CA 93108                         Services
                               4154 Charlene Drive
   Oakbay Athletics                                                            Trade                                                                $26,536.00
11                             Los Angeles 90043
                               Eleven Times Square                             Professional
   Proskauer Rose LLP                                                                                                                               $22,430
12                             New York, NY 10036-8299                         Services


 Official Form 204                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                              page 1
                              Case 21-11194-JTD                Doc 1      Filed 08/31/21           Page 14 of 52


Name of creditor and complete         Name, telephone number, and     Nature of the    Indicate if claim Amount of unsecured claim
mailing address, including zip code   email address of creditor       claim (for       is contingent, If the claim is fully unsecured, fill in only
                                      contact                         example, trade   unliquidated, or unsecured claim amount. If claim is partially
                                                                      debts, bank      disputed          secured, fill in total claim amount and
                                                                      loans,                             deduction for value of collateral or setoff to
                                                                      professional                       calculate unsecured claim.
                                                                      services, and
                                                                      government                         Total claim, if Deduction for     Unsecured
                                                                      contracts)                         partially       value of          claim
                                                                                                         secured         collateral or
                                                                                                                         setoff
                                  c/o Nigro, Karlin Segal
                                  Feldstein & Bolno LLC
   Just Because Productions, Inc.                                Trade                                                                     $22,259.03
13                                10960 Wilshire Blvd, 5th Floor
                                  Los Angeles, CA 90024
                                  600 Madison Ave., 8th Floor Professional
   Alvarez & Marsal                                                                                                                        $22,232.50
14                                New York, NY 10022             Services
                                                                     Professional
     CohnReznick LLP                  1212 Avenue of the Americas,                                                                         $20,400
15                                                                   Services
                                      New York, NY 10036-1602
                                      235 Whitehorse Lane            Professional
     Chatham Hedging Advisors                                                                                                              $19,687.50
16                                    Kennett Square, PA 19348       Services
                                      10960 Wilshire Blvd, 5th Floor
     Tennman Brands LLC                                              Trade                                                                 $19,111.80
17                                    Los Angeles, CA 90024
                                      1325 Avenue of the Americas Professional
     Olshan Frome Wolosky LLP                                                                                                              $18,690
18                                    New York, NY 10019             Services
                                      1117 3rd Avenue, 10th Floor
     INNES Productions                                               Trade                                                                 $13,946.33
19                                    New York, NY 10003
   BH26 Consultoria e                 2510 Angelica Avenue           Professional
                                                                                                                                           $13,753.68
20 Participacoes Ltda                 Sao Paulo, Brazil 01228-200 Services




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                          page 2
                Case 21-11194-JTD        Doc 1   Filed 08/31/21    Page 15 of 52




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                       )
 In re:                                                ) Chapter 11
                                                       )
 SEQUENTIAL BRANDS GROUP, INC.,                        ) Case No. 21-_____ (___)
                                                       )
                               Debtor.                 )
                                                       )

CONSOLIDATED CORPORATE OWNERSHIP STATEMENT AND LIST OF EQUITY
                     SECURITY HOLDERS


          Pursuant to Fed. R. Bankr. P. 1007(a)(1), 1007(a)(3), and Fed. R. Bankr. P. 7007.1

Sequential Brands and its affiliated debtors and debtors in possession (each a “Debtor” and

collectively the “Debtors”) hereby state as follows:

          1.    Debtor Sequential Brands Group, Inc. is a publicly traded company. Only 2

individuals or entities own more than 10% of the equity ownership interests in Sequential Brands

Group, Inc. The Martha Stewart Family Limited Partnership owns approximately 10.9% of

Sequential Brands Group, Inc. and Tengram Capital Partners Gen2 Fund, L.P. owns approximately

11.5% of Sequential Brands Group, Inc. A list of all equity security holders of Sequential Brands

Group, Inc. is attached hereto as Exhibit A.

          2.    Debtor Sequential Brands Group, Inc. owns 100% of the equity ownership interests

of Debtor SQBG, Inc.

          3.    Debtor SQBG, Inc. owns 100% of the equity ownership interests of Debtors

Sequential Licensing, Inc.; William Rast Licensing, LLC; Heeling Sports Limited; Brand Matter,

LLC; SBG FM, LLC; Joe’s Holdings LLC; SBG-Gaiam Holdings, LLC; and SBG Universe

Brands, LLC.
             Case 21-11194-JTD      Doc 1   Filed 08/31/21   Page 16 of 52




       4.    Debtor SBG Universe Brands, LLC owns 100% of the equity ownership interests

of Debtors Galaxy Brands LLC; American Sporting Goods Corporation; and LNT Brands LLC.

       5.    Debtor Galaxy Brands LLC owns 100% of the equity ownership interests of

Debtors The Basketball Marketing Company, Inc. and GBT Promotions LLC.

       6.    Debtor SBG-Gaiam Holdings, LLC owns 100% of the equity ownership interests

of Debtor Gaiam Brand Holdco LLC.

       7.    Debtor Gaiam Brand Holdco LLC owns 100% of the equity ownership interests of

Debtor Gaiam Americas, Inc.




                                            2
Case 21-11194-JTD   Doc 1   Filed 08/31/21   Page 17 of 52




                     EXHIBIT A




                            3
           Case 21-11194-JTD    Doc 1     Filed 08/31/21   Page 18 of 52




      Holder               Address            Class of Interest        Units

                     55 Water Street, Suite   Common Stock           1,418,485
                      Conc4, New York,
   CEDE & Co.            NY 10041

TCP WR Acquisition    15 Riverside Ave.,      Common Stock            165,714
      LLC             Westport, CT 06880

                     c/o Treasury Shares,     Common Stock             31,351
                       480 Washington
 Sequential Brands   Blvd., Jersey City, NJ
    Group, Inc.              07310

   TCP SQBG           15 Riverside Ave.,      Common Stock             18,333
 Acquisition LLC      Westport, CT 06880

                      15 Riverside Ave.,      Common Stock             6,431
TCP SQBG II LLC       Westport, CT 06880

                      35 W. Brach Rd.,        Common Stock             6,022
 Aaron Hollander      Weston, CT 06883

                         c/o KKR Credit       Common Stock             5,166
                      Advisors LLC, 555
                       California St., 50th
  FS Investment      Fl., San Francisco, CA
   Corporation                94104

                     10960 Wilshire Blvd.,    Common Stock             4,612
                      5th Fl., Los Angeles,
    Jessica Biel           CA, 90024

                     105 Stonewall Circle,    Common Stock             4,561
                       West Harris, NY,
  Andrew Cooper             10604

                      215 Sunset Ave.,        Common Stock             4,020
 Chad Wagenheim      Westfield, NJ, 07090

                     21650 Oxnard St., Ste.   Common Stock             3,144
                      350, Woodland Hills,
   Red Admiral             CA 91367



                                         4
           Case 21-11194-JTD      Doc 1      Filed 08/31/21   Page 19 of 52




      Holder                 Address             Class of Interest        Units

                        19 Stony Point Rd.,      Common Stock             2,788
   Anthony Rizza        Westport, CT 06880

Brien Holden Vision      P.O. Box 18362,         Common Stock             2,570
    Institute US        Golden, CO 80402

                       13033 Ridgedale Dr.       Common Stock             2,500
                        #121, Minnetonka,
  BBWayne LLC              MN 55305

                       440 9th Ave., 7th Fl.,    Common Stock                 859
 E.S. Originals Inc.   New York, NY 10001

                        473 Cape May St.,        Common Stock                 842
      Eric Gul         Englewood, NJ 07631

                         1957 E. 3rd St.,        Common Stock                 679
   David Hidary        Brooklyn, NY 11223

                       57 Waldron Avenue,        Common Stock                 666
 Carolyn D'Angelo      Glen Rock, NJ 07452

                       c/o Sequential Brands     Common Stock                 587
                         Group, Inc., 1065
                           Avenue of the
                       Americas, Ste. 1705,
     Rick Platt        New York, NY 10018

                        354 Highland Ave.,       Common Stock                 379
                         Long Branch, NJ
  Edward Anteby               07740

                         1118 E. 9th St.,        Common Stock                 325
Abraham M. Hidary      Brooklyn, NY 11230

                         21 Berkeley Ct.,        Common Stock                 306
                          Township of
                         Washington, NJ
Kimberly Miller-Olko         07676

                       727 Crestmoore Place,     Common Stock                 266
 Thomas B. Nields        Venice, CA 90291

                         Merrill Lynch c/o       Common Stock                 247
   Charles Bang
                        Joseph Kasell, 200

                                            5
            Case 21-11194-JTD      Doc 1       Filed 08/31/21   Page 20 of 52




       Holder                 Address              Class of Interest        Units
                         Park Ave., 13th Fl.,
                        New York, NY 10166

                            13 Leeds Rd.,          Common Stock                 243
                           Moorestown, NJ
  Jonathan Lavallee            08057

   John Cuti Tr UA                                 Common Stock                 239
                        c/o Martha Stewart, 48
  10/05/1999 Martha
                           Girdle Ridge Rd.,
 Stewart 1999 Family
                         Katonah, NY 10536
        Trust

                         727 Crestmoore Pl.,       Common Stock                 216
     Tom Nields           Venice, CA 90291

                          2221 E. 8th St.,         Common Stock                 204
    James Setton        Brooklyn, NY 11223

                          316 S. Swall Dr.,        Common Stock                 166
Yitshak Vanunu & Sara     Beverly Hills, CA
    Vanunu Jt Ten              90211

                        409 W. 24th St., Apt.      Common Stock                 161
                         4, New York, NY
    Dana Spitler              10011

                        375 S. End Ave., Apt.      Common Stock                 153
                         26R, New York, NY
   Thomas Joseph                10280

                          c/o Hilco Trading        Common Stock                 113
                         LLC, 5 Revere Dr.,
                        Ste. 206, Northbrook,
    Eric W. Kaup
                              IL 60062
                         3792 N. Pankratz          Common Stock                 108
                         Way, Meridian, ID
      Jason Lee               83646

                          248 London Rd.,          Common Stock                 88
                          Staten Island, NY
     Arta Isovski               10306

                           13 Locust St.,          Common Stock                 85
  Thomas S. Villano     Greenvale, NY 11548


                                              6
        Case 21-11194-JTD    Doc 1       Filed 08/31/21   Page 21 of 52




    Holder              Address              Class of Interest        Units

                  4-75 48th Ave., Apt.       Common Stock                 82
                   2213, Long Island
Kathleen Adach      City, NY 11109

                     24 Crown St.,           Common Stock                 80
Anduin Havens     Trumbull, CT 06611

                  135 E. 57th St., Unit      Common Stock                 75
                  100, New York, NY
EJ Media Group           10022

                    8 Oakwood Dr.,           Common Stock                 75
 Judith Morris     Weston, CT 06883

                   60 E. 8th St., Apt.       Common Stock                 71
                  19M, New York, NY
  Lisa Schein            10003

                    7938 Stewart and         Common Stock                 70
                   Gray Rd., Downey,
 Hubert Guez           CA 90241

                    263 Bedford Ave.,        Common Stock                 70
                   #2A, Brooklyn, NY
 Julia Graham            11211

                  20895 N.E. 31st Pl.,       Common Stock                 70
  Justin Leve      Miami, FL 33180

                  181 Withers St., Apt.      Common Stock                 54
                   4B, Brooklyn, NY
 Lucy Jackson           11211

                   21 Sheldrake Ln.,         Common Stock                 34
                   New Rochelle, NY
 Sara Preston           10804

                   12 Nathan Dr. N.,         Common Stock                 33
                  North Brunswick, NJ
Leonard Barber           08902

                    23 Bailey Ave.,          Common Stock                 33
 Krystle Healy     Darien, CT 06820



                                      7
            Case 21-11194-JTD       Doc 1      Filed 08/31/21   Page 22 of 52




       Holder                  Address             Class of Interest        Units

                           P.O. Box 2501,          Common Stock                 31
                         Rancho Santa Fe, CA
   Robert Capener              92067

                          4943 Yaple Ave.,         Common Stock                 30
William C. Paulsen &      Santa Barbara, CA
Mari G. Paulsen Jt Ten          93111

                         Unclaimed Property        Common Stock                 25
                         Division, P.O. Box
Texas Comptroller of     12019, Austin, TX
  Public Accounts              78711

                          c/o James Veteto,        Common Stock                 21
                         2134 Rutledge Falls
 The Fairmont Group      Rd., Tullahoma, TN
        LLC                     37388

                          272 Via Gayuba,          Common Stock                 20
    Francis Beall        Monterey, CA 93940

                          5422 Selton Ave.,        Common Stock                 17
                           Jacksonville, FL
   Lesa Kicklighter             32277

                         3943 Avendida Del         Common Stock                 16
                         Sol, Studio City, CA
     Beth Pliler                91604

                         2377 Crenshaw Blvd.,      Common Stock                 15
 The Curci Trust Of       Ste. 300, Torrance,
   1983 Restated               CA 90501

                         2 Sutton Pl. S., Apt.     Common Stock                 13
   Susan Magrino         17D, New York, NY
      Dunning                   10022

                           339 Britton Ave.,       Common Stock                 12
                           Staten Island, NY
   Martin Mendoza                10304

                          c/o Xerox State and      Common Stock                 11
                         Local Solutions, 100
                         Hancock St., 10th Fl.,
    Nutmeg & Co           Quincy, MA 02171

                                               8
            Case 21-11194-JTD       Doc 1      Filed 08/31/21   Page 23 of 52




       Holder                  Address             Class of Interest        Units

                          P.O. Box 222, 173        Common Stock                 10
 Lorraine Albano &          Bickford Rd.,
 Glenn Albano Jt Ten     Stratford, NY 13470

                         10 S. Dr., Hastings on    Common Stock                 10
   Edward Clough          Hudson, NY 10706

                         418 Boone St., Chapel     Common Stock                 10
    Jessica Davis           Hill, NC 27516

                          244 Gregory Ave.,        Common Stock                 10
                           West Orange, NJ
     Tanya Isler               07052

                            191 33rd St.,          Common Stock                 9
   Stefanie Lynen        Brooklyn, NY 11232

Chandler Community       425 N. Alma School        Common Stock                 8
   Mosque Inc.           Rd., Mesa, AZ 85201

 James G. Milam &        8615 Hart Dr., Wind       Common Stock                 8
Herminia Milam Jt Ten      Lake, WI 53185

                         2499 Judes Ferry Rd.,     Common Stock                 8
  Carol A. Hancock       Powhatan, VA 23139

                         7432 Riverland Dr.,       Common Stock                 8
Luke Menning Haynie      Nashville, TN 37221

 Ronald F. Tetzlaff &     7855 Saint Marlo         Common Stock                 8
 Sandra A. Tetzlaff Jt   Fairway Dr., Duluth,
         Ten                  GA 30097

                         220 W. 24th St., Apt.     Common Stock                 8
                          5J, New York, NY
     Soyoung Oh                 10011

                           802 N.W. Par Dr.,       Common Stock                 8
Lillian L. Chapman &       Grain Valley, MO
Gisele K. Davis Jt Ten           64029

                         6 Pine Hill Ave., East    Common Stock                 8
   Lynn Goodwin           Norwalk, CT 06855



                                               9
           Case 21-11194-JTD        Doc 1     Filed 08/31/21   Page 24 of 52




       Holder                  Address            Class of Interest        Units

                        3033 Haddington Dr.,      Common Stock                 8
                          Los Angeles, CA
    Norma Rener                90064

                         564 N. Bellflower        Common Stock                 8
                        Blvd., Unit 309, Long
   Blake Grafton          Beach, CA 90814

Robert H. Lawrence &       3 Seagate Rd.,         Common Stock                 8
Gale Lawrence Jt Ten    Riverside, CT 06878

                        1035 Yorkmont Ridge       Common Stock                 7
                           Ln., Apt. 832,
Meghann Baumgartner      Charlotte, NC 28217

                         21 Sheldrake Ln.,        Common Stock                 7
                         New Rochelle, NY
    Sara Preston              10804

                         15301 Valley Vista       Common Stock                 7
                        Blvd., #116, Sherman
  Juliann Hinrichs        Oaks, CA 91403

                         P.O. Box 502, East       Common Stock                 6
 Michael J. Edwards     Sandwich, MA 02537

                        2745 1st St., Apt. 109,   Common Stock                 6
Richard L. Martin Jr.   Fort Myers, FL 33916

                          6 Deep Dale Dr.,        Common Stock                 6
                        Berkeley Heights, NJ
    Angus Chen                 07922

                         1670 Pleasant View       Common Stock                 6
                         Rd., Bethlehem, PA
   Shelly Macenka              18015

 Eugene C. Moravec       3620 W. Dahlia Dr.,      Common Stock                 5
   Alda Moravec          Phoenix, AZ 85029

  Estate of Grace P.                              Common Stock                 5
Cataldi Admin Juliann     1101 Lorme Ct.,
 L. Bednar And Liesl    Brentwood, TN 37037
 M. Cataldi-Hillman


                                            10
            Case 21-11194-JTD       Doc 1        Filed 08/31/21   Page 25 of 52




       Holder                  Address               Class of Interest        Units

                           75 E. Main St.,           Common Stock                 5
    Matthew Gay          Mendham, NJ 07945

                          605 1st St., Apt. 6,       Common Stock                 5
    Elizabeth Jent        Hoboken, NJ 07030

                           81 Ironia Dr.,            Common Stock                 5
   Stella Cicarone       Mendham, NJ 07945

Frederick W. Allen Per                               Common Stock                 5
                          29 Harborlight Cir.,
   Rep Est Janet A.
                         Plymouth, MA 02360
       Johnson

                            32 Rubble Dr.,           Common Stock                 4
   Hillary Ann Bill      Uniontown, PA 15401

                           1811 Morey Rd.,           Common Stock                 4
                          Fredericktown, PA
 Natalie L. Massimini           15333

                         6208 N. Delaware St.,       Common Stock                 4
 Sandra Henselmeier        Indianapolis, IN
        Funk                    46220

                          31947 N.W. Ocean           Common Stock                 4
                          Ln., Arch Cape, OR
  David D. Nielsen               97102

                         4 Eagle Rd., Edison,        Common Stock                 4
 Tysean Washington            NJ 08820

                           56 W. Glen Ave.,          Common Stock                 4
      Erin Gray          Ridgewood, NJ 07450

                         215 Palisade Ave., #1,      Common Stock                 4
    Peggy Merck          Union City, NJ 07087

                         79 Glen Arbor, Irvine,      Common Stock                 4
    Sonya Nguyen              CA 92602

Thomas K. Mclean &                                   Common Stock                 4
                           128 Center St.,
Gladys G. Mclean Jt
                          Waverly, NJ 14892
       Ten



                                            11
           Case 21-11194-JTD      Doc 1      Filed 08/31/21   Page 26 of 52




      Holder                 Address             Class of Interest        Units

                          30 Ridge Rd.,          Common Stock                 4
                         Canajoharie, NY
    Inge Capece              13317

                       18 Whitney Cir., Glen     Common Stock                 4
   Sasha M. Zand         Cove, NY 11542

                       15260 Ventura Blvd.,      Common Stock                 4
                         20th Fl., Sherman
Sam Venture Partners     Oaks, CA 91403

                          P.O. Box 792,          Common Stock                 3
 Alan N. Himelfarb      Edwards, CO 81632

                         4131 N. 44th Pl.,       Common Stock                 3
   David A. Pratt       Phoenix, AZ 85018

                       14847 S.W. 179th St.,     Common Stock                 3
  David J. Stafiey       Miami, FL 33187

                        9560 W. Windrose,        Common Stock                 3
    Paul Lundal        Scottsdale, AZ 85260

  Linda Barnes &                                 Common Stock                 3
                        1546 Lyman Rd.,
Bethany Carignan Jt
                        Lisbon, NH 03585
       Ten

                       3629 N. FM Rd. 1655,      Common Stock                 3
  Robbie J. Lynch        Alvord, TX 76225

                       1111 White Oak Dr.,       Common Stock                 3
                         Springfield, OH
   Sherry Ringler             45504

                        17311 Shurmer Rd.,       Common Stock                 3
Werner Wild & Lydia      Strongsville, OH
    Wild Jt Ten               44136

Alvin B. Hearyman &                              Common Stock                 3
                        P.O. Box 217, Bald
Janet S. Hearyman Jt
                         Knob, AR 72010
         Ten

 Elayne G. Stinson-                              Common Stock                 3
                        1104 Forest Ln.,
Ender & Manfred T.
                       Anniston, AL 36207
    Ender Jt Ten

                                           12
             Case 21-11194-JTD        Doc 1       Filed 08/31/21   Page 27 of 52




        Holder                   Address              Class of Interest        Units

                             165 Alphano Rd.,         Common Stock                 3
                            Great Meadows, NJ
    Gail McMahon                  07838

 Gene J. Johnston &         174 N. Lake Grove         Common Stock                 3
 Mary M. Johnston Jt        Rd., Camano Island,
         Ten                     WA 98282

                            7620 W. Irving Park       Common Stock                 3
Jack Giamalva & Vikki        Rd., Norridge, IL
     Waller Jt Ten                60706

Joy Lynn Steelman &        5800 Defiance Ave.,        Common Stock                 3
Jean Steelman Jt Ten        Orlando, FL 32839

                           2404 Nutwood Ave.,         Common Stock                 3
                           Apt. D12, Fullerton,
   Linda C. Rooney              CA 92831

                           48 Coronation Rd. W.,      Common Stock                 3
                            Astrid Meadows 06-
                           04, 038986 Singapore
Nicolas Peter Lambert         City, Singapore

                            1428 S.E. 60th St.,       Common Stock                 3
  Sara I. Monaghen          Newton, KS 67114

William L. Hawkins &                                  Common Stock                 3
                           7930 Island Rd., Eden
Patricia G. Hawkins Jt
                            Prairie, MN 55347
          Ten

                           1519 Jefferson Ave.,       Common Stock                 3
 Mary Frances Cimini       Dumnore, PA 18509

David P. Caywood &                                    Common Stock                 3
                           728 Old Dobbin Cir.,
Mildred Y. Caywood Jt
                           Lexington, KY 40502
         Ten

                           3163 John F. Kennedy       Common Stock                 3
Illuminate International   Blvd., Jersey City, NJ
         Corp                      07306

                            2137 Longview Dr.,        Common Stock                 3
    John J. Klonis         Tallahassee, FL 32303


                                              13
           Case 21-11194-JTD        Doc 1       Filed 08/31/21   Page 28 of 52




       Holder                  Address              Class of Interest        Units

 Robert W. Gault &                                  Common Stock                 3
                         77 Windmill Turn,
Mirth Braverman Gault
                        Orland Park, IL 60467
        Jt Ten

                          3823 Palmyra St.,         Common Stock                 3
                          New Orleans, LA
 Michael A. Johnson            70119

                        261 W. 22nd St., Apt.       Common Stock                 3
                          4, New York, NY
  Ahmad Kamandy                10011

                        99 Wall St., Ste. 2195,     Common Stock                 3
  Akira Yoshimura       New York, NY 10005

                         193 Norman Ave.,           Common Stock                 3
                         Apt. 3C, Brooklyn,
  Amanda Favorite            NY 11222

                         1484 Teaneck Ter.,         Common Stock                 3
   Audrey Kinsey         Teaneck, NJ 07666

                         87 Jackson St., Apt.       Common Stock                 3
                          3C, Hoboken, NJ
 Benjamin Broerman             07030

                         115 Mercer St., Apt.       Common Stock                 3
   Blaze Tangen-          4, Jersey City, NJ
    Pennington                  07302

                         906 Broadway, 2nd          Common Stock                 3
                          Fl., Brooklyn, NY
  Cathryn Willisch              11206

                         570 Morgan Ave.,           Common Stock                 3
                         Apt. 4L, Brooklyn,
    Daniel Vissac            NY 11222

                         11818 Union Tpke.,         Common Stock                 3
                           Apt. 10G, Kew
    Danielle Vitt        Gardens, NY 11415

                         1325 Pennsylvania          Common Stock                 3
                          Ave., Apt. 15G,
   Dexter Gordon        Brooklyn, NY 11239

                                            14
           Case 21-11194-JTD     Doc 1        Filed 08/31/21   Page 29 of 52




      Holder                Address               Class of Interest        Units

                         360 88th St.,            Common Stock                 3
   Dorian Arrich      Brooklyn, NY 11209

                       3714 32nd St., Apt.        Common Stock                 3
                      601, Long Island City,
  Elizabeth Nissen          NY 11101

                      540 Birmingham St.,         Common Stock                 3
  Fernando Ferrari    Bridgeport, CT 06606

                       1948 Holland Ave.,         Common Stock                 3
                       Apt. 2, Bronx, NY
  Gertrude Porter            10462

                      442 14th St., Apt. 2G,      Common Stock                 3
 Heather Kirkland     Brooklyn, NY 11215

                      260 W. 26th St., Apt.       Common Stock                 3
                       9L, New York, NY
  Jacqueline Klein           10001

                       285 11th Ave., Apt.        Common Stock                 3
                      1710, New York, NY
  Jessica Seaman             10001

                        450 Dunham Rd.,           Common Stock                 3
   Jocelyn Santos      Fairfield, CT 06824

                        2216 E. 8th St.,          Common Stock                 3
    Joey Esses        Brooklyn, NY 11223

                      8345 Broadway, Apt.         Common Stock                 3
                       730, Elmhurst, NY
  Josefa Palacios            11373

                       540 E. 5th St., Apt.       Common Stock                 3
                       6P, New York, NY
Kavita Thirupuvanam          10009

                      319 W. 29th St., Apt.       Common Stock                 3
                       4B, New York, NY
  Kimberly Dumer             10001

                        34 Fairview Rd.,          Common Stock                 3
 Kristina Degeorge     Carmel, NY 10512

                                         15
         Case 21-11194-JTD    Doc 1        Filed 08/31/21   Page 30 of 52




    Holder               Address               Class of Interest        Units

                   205 E. 63rd St., Apt.       Common Stock                 3
                   7H, New York, NY
 Lauren Murphy            10065

                     2016 E. 3rd St.,          Common Stock                 3
   Lew Esses       Brooklyn, NY 11223

                    29 Linden St., Apt.        Common Stock                 3
                   414, Hackensack, NJ
   Lisa Walsh             07601

                   9 Deer Run Ct., North       Common Stock                 3
 Maureen Farago      Salem, NY 10560

                   6739 Clyde St., Forest      Common Stock                 3
Michael Varrassi     Hills, NY 11375

                   2600 John F. Kennedy        Common Stock                 3
                   Blvd., Apt. 1B, Jersey
  Rachel Buleri       City, NJ 07306

                   529 W. 42nd St., Apt.       Common Stock                 3
                    9R, New York, NY
 Rachel Stewart           10036

                    143 Wetherill Rd.,         Common Stock                 3
                     Garden City, NY
Samantha Perlman         11530

                   1263 Westover Rd.,          Common Stock                 3
Susanne Ruppert    Stamford, CT 06902

                      63 Tippin Dr.,           Common Stock                 3
                    Huntington Station,
  Tiffany Fung          NY 11746

                    41 W. 71st St., Apt.       Common Stock                 3
                    6D, New York, NY
 Tracy Soinger            10023

                     4860 Bush Ln.,            Common Stock                 3
Marie Ford Banks    Mobile, AL 36619




                                      16
            Case 21-11194-JTD       Doc 1     Filed 08/31/21   Page 31 of 52




       Holder                  Address            Class of Interest        Units

                         3500 W. Chester Pike,    Common Stock                 3
 Marilyn A. Kunz &       Newtown Square, PA
Edgar R. Kunz Jt Ten           19073

                         6843 Fairway Lakes       Common Stock                 3
 Michael Robbins &       Dr., Boynton Beach,
Cheryl Robbins Jt Ten          FL 33472

                         4600 Middleton Park      Common Stock                 3
                          Cir. E., Apt. 8305,
    Joyce Dorlene          Jacksonville, FL
      Campbell                  32224

  Luke Ferguson &        12755 Hideaway Lake      Common Stock                 3
Vivian Rose Ferguson      Rd., Valley Center,
       Jt Ten                  CA 92082

                         8610 Farley Way, Fair    Common Stock                 2
   Steven J. Sogard        Oaks, CA 95628

                           P.O. Box 8963,         Common Stock                 2
Guarantee & Trust Co.      Wilmington, DE
Tr Gerald N. Bovee Ira         19899

  Biagio Ciardulli         P.O. Box 6593,         Common Stock                 2
 Josephine Ciardulli      Nogales, AZ 85628

                         3209 N. Morgate Pl.,     Common Stock                 2
   Donald J. Atkins      Chandler, AZ 85224

Demar H. Curtis DDS      2050 S. Alma School      Common Stock                 2
  Empl. Pen Plan         Rd., Mesa, AZ 85202

                          5598 Eastview St.,      Common Stock                 2
Carolyn S. Shockling     Louisville, OH 44641

                           P.O. Box 4564,         Common Stock                 2
Donna Winn Leonard       Valdosta, GA 31604

Howard C. Shelley &                               Common Stock                 2
                          770 Pierce Ave.,
 Gerry M. Shelley Jt
                          Macon, GA 31204
        Ten

Victor Bravo & Tonya     319 Country Club Dr.,    Common Stock                 2
    Bravo Jt Ten          Canyon, TX 79015

                                            17
            Case 21-11194-JTD       Doc 1      Filed 08/31/21   Page 32 of 52




       Holder                 Address              Class of Interest        Units

A. S. Pratt & Frances   134 Lake Wood Rd.,         Common Stock                 2
   E. Pratt Jt Ten      Lebanon, TN 37087

                           22 Grove St.,           Common Stock                 2
Christopher Bruderle     Boonton, NJ 07005

                         117 Mariners Point        Common Stock                 2
                        Ln., Unit C, Hartfield,
  Cynthia C. Kozak            VA 23071

                          3501 Herndon St.,        Common Stock                 2
                           Bakersfield, CA
  Edith F. Freeman             93312

                          15 Tara Hill Rd.,        Common Stock                 2
                         Belvedere Tiburon,
    Erin Mervis              CA 94920

                         4 Hoverman Rd.,           Common Stock                 2
  Jacqueline Polce      Rivervale, NJ 07675

                         788 Bible Hill Rd.,       Common Stock                 2
                          Brownsville, VT
   Kim Fernandez               05037

                        1140 140th St., Clare,     Common Stock                 2
  Patricia R. Martin         IA, 50524

Prewitt Semmes Tr Ua     5500 Gordonsville         Common Stock                 2
  12/30/63 Prewitt S     Rd., Keswick, VA
    Scripps Trust              22947

                        17505 Jefferson Hwy.,      Common Stock                 2
                           Apt. 105, Baton
    Ruth A. Nash          Rouge, LA 70817

                          15 Railroad Ave.,        Common Stock                 2
    Toni Brewer          Andover, NJ 07821

                        4898 Long Point Rd.        Common Stock                 2
                         RR3, Picton, ON,
   Linda A. Biggs             Canada

                        1281 W. Bridger St.,       Common Stock                 2
Alfred E. Campbell &
                         Covina, CA 91722
Rosemary Campbell Tr

                                            18
           Case 21-11194-JTD       Doc 1      Filed 08/31/21   Page 33 of 52




       Holder                 Address             Class of Interest        Units
   Ua 05-May-90
Campbell Family Trust

  Kathleen Manlove      21300 S.W. 87th Pl.,      Common Stock                 2
      Overbey           Cutler Bay, FL 33189

                          39 Ford Ave.,           Common Stock                 2
   Susan J. Davis        Wharton, NJ 07885

                          53 Riverford Rd.,       Common Stock                 2
    Jamie Gaudio        Brookfield, CT 06804

                         15301 Valley Vist,       Common Stock                 2
                         Apt. 109, Sherman
   Andrea Bowling         Oaks, CA 91403

                          792 Nugent Ave.,        Common Stock                 2
                          Staten Island, NY
    Drew Prentice               10306

                        3215 Avenue H, Apt.       Common Stock                 2
                         9J, Brooklyn, NY
  Erwin Kersellius             11210

                         21 Champion Way,         Common Stock                 2
    Jade Dibling        Manalapan, NJ 07726

                         24770 Via Pradera,       Common Stock                 2
   Lauren Harrison      Calabasas, CA 91302

                          8662 20th Ave.,         Common Stock                 2
                        Bsmt., Brooklyn, NY
     Levi Garcia               11214

                         1957 East 37th St.,      Common Stock                 2
 Melissa Cavalcante     Brooklyn, NY 11234

                           10 Charles St.,        Common Stock                 2
   Shqipe Berisha        Valhalla, NY 10595

                        1341 Bergen St., Apt.     Common Stock                 2
                          2, Brooklyn, NY
    Stacy Tyrell               11213




                                           19
            Case 21-11194-JTD      Doc 1       Filed 08/31/21   Page 34 of 52




       Holder                 Address              Class of Interest        Units

Dolores V. Edmondson                               Common Stock                 2
  Tr Ua 10/21/1987       P.O. Box 314, Glen
Dolores V. Edmondson       Ellyn, IL 60138
        Trust

                         245 Madison Ave.,         Common Stock                 2
   Rebecca Lauren        Apt. 502, Memphis,
      Draffin                 TN 38103

                          20531 Valley Dr.,        Common Stock                 2
   Dan Magnusson         Jackson, WI 53037

Michael D. Himelfarb                               Common Stock                 1
                         15343 N. 91st Way,
& Teresa K. Himelfarb
                        Scottsdale, AZ 85260
      Ten Com

 Christian J. Hoffman     48 W. Glenn Dr.,         Common Stock                 1
          III            Phoenix, AZ 85021

                        4800 N. 68th St., Unit     Common Stock                 1
Ann S. Murphy & W.       170, Scottsdale, AZ
Delmer Murphy Jt Ten           85331

 Arif M. Kazmi &                                   Common Stock                 1
                        1375 W. Island Cir.,
Yasmeen A. Kazmi Jt
                        Chandler, AZ 85248
       Ten

                         P.O. Box 173, Gila,       Common Stock                 1
 Marle Burgess Trust         NM 88038

                        4430 E. Coronado Dr.,      Common Stock                 1
   Deanne Collins         Tucson, AZ 85718

 Howard W. Nutt &                                  Common Stock                 1
                         13212 N. 17th Pl.,
 Jane Ann Nutt Ten
                         Phoenix, AZ 85022
       Com

                         3225 E. Camelback         Common Stock                 1
  Thomas Maggiore         Rd., Phoenix, AZ
  Patricia Maggiore             85018

                          P.O. Box 6593,           Common Stock                 1
  Teresa Cosentino       Nogales, AZ 85628



                                           20
            Case 21-11194-JTD       Doc 1       Filed 08/31/21   Page 35 of 52




       Holder                  Address              Class of Interest        Units

Bob Wanda & Steven       3102 W. Lane Ave.,         Common Stock                 1
     Hickman             Phoenix, AZ 85051

                         1815 E. Waltann Ln.,       Common Stock                 1
    Camille Holt          Phoenix, AZ 85022

 Bruce F. Huson &                                   Common Stock                 1
                         2332 E. Lupine Ave.,
 Mary L. Huson Ten
                          Phoenix, AZ 85028
       Com

                          11612 N. 40th Pl.,        Common Stock                 1
Idea Factory Inc. Dbpp    Phoenix, AZ 85028

                         2733 Leisure World,        Common Stock                 1
   John J. Schwalm         Mesa, AZ 85206

Gene Louis Trog Mary       2526 N. 49th Pl.,        Common Stock                 1
   Margaret Trog          Phoenix, AZ 85008

                          2824 E. Acoma Dr.,        Common Stock                 1
     James Trog           Phoenix, AZ 85032

                          2395 W. Coronado          Common Stock                 1
 Craig Wilson Peggy       Ave., Flagstaff, AZ
       Wilson                   86001

                         12317 S. Spruce Ct.,       Common Stock                 1
 Timothy M. Evoy &        Palos Heights, IL
Anna J. Evoy Ten Com           60463

 Don Steury Marilyn      11051 W. Utopia Rd.,       Common Stock                 1
       Steury             Sun City, AZ 85373

                            P.O. Box 1436,          Common Stock                 1
                           Farmington, NM
    Dugan Pearce                87499

                           604 W. Pinon St.,        Common Stock                 1
                           Farmington, NM
   David C. Turner              87401

                         3440 Wilderness Trl.,      Common Stock                 1
    Carol B. Bond        Kissimmee, FL 34746



                                             21
            Case 21-11194-JTD       Doc 1       Filed 08/31/21   Page 36 of 52




       Holder                  Address              Class of Interest        Units

                         37 Lower Cross Rd.,        Common Stock                 1
                           Saddle River, NJ
 Carolyn F. Shannon             07458

                         3414 Pinewood Ter.,        Common Stock                 1
                           Chattanooga, TN
    Ceritha Sims                37411

Clyde S. Williams Jr.                               Common Stock                 1
                          1400 E. Secretariat
& Halina Williams Jt
                         Dr., Tempe, AZ 85284
        Ten

                           11470 Maull Rd.,         Common Stock                 1
Constance M. Subelka       Lewes, DE 19958

                         10311 Palmgren Ln.,        Common Stock                 1
 Cynthia L. Verruso      Spring Hill, FL 34608

                         10719 Willowfern Dr.       Common Stock                 1
                          S.E., Calgary, AB,
   Doreen L. Olson              Canada

Douglas A. Durdan &      7 Alfred Dr., Tolland,     Common Stock                 1
Debra J. Durdan Jt Ten         CT 06084

                         204 Chestnut St., Port     Common Stock                 1
                         Jefferson Station, NY
    Harriet Lasser               11777

                         4801 Polo Fields Dr.,      Common Stock                 1
     Jack J. Rea         Ann Arbor, MI 48103

Jeanne Snyder & Betty     1958 Columbia Rd.,        Common Stock                 1
    Snyder Jt Ten         Berkley, MI 48072

                           9228 Raeford Dr.,        Common Stock                 1
 Jodi Maria Epperly        Dallas, TX 75243

                          P.O. Box 248, Mill        Common Stock                 1
   Judy P. Arledge        Spring, NC 28756

Karen Ann Lewark Tr                                 Common Stock                 1
                          11080 W. Saratoga
 Ua May 0511 The
                           Pl., Littleton, CO
 Karen Ann Lewark
                                 80127
       Trust

                                            22
           Case 21-11194-JTD      Doc 1       Filed 08/31/21   Page 37 of 52




      Holder                 Address              Class of Interest        Units

                          303 Clinton Pl.,        Common Stock                 1
                          Hackensack, NJ
    Lisa Fondo                07601

                       102 Pleasant Ave. N.,      Common Stock                 1
  Mary E. Metag         Glencoe, MN 55336

Maryanne A. Reville                               Common Stock                 1
Tr Ua 05-Oct-00 The       18940 N. Dr.,
    Reville 2000       Jamestown, CA 95327
  Revocable Trust

                         4383 N. 325 W.,          Common Stock                 1
 Nancy J. Livesay      Greencastle, IN 46135

                       1214 Spring Hill Rd.,      Common Stock                 1
  Richard F. Jones     Staunton, VA 24401

                       253 W. 15th St., Apt.      Common Stock                 1
                        23, New York, NY
    Scot Simon                10011

                       151 Homewood Ave.,         Common Stock                 1
  Sheila J. Fisher     Libertyville, IL 60048

                       229 N. Eastern Ave.,       Common Stock                 1
                        Apt. E, Moore, OK
  Sherry E. Scott             73160

                       P.O. Box 17136, Salt       Common Stock                 1
   Susan Hughes        Lake City, UT 84117

                         1898 Shore Dr. S.,       Common Stock                 1
                          Apt. 101, South
Theresa A. Ciarpello    Pasadena, FL 33707

                       3725 W. Cedar Hills        Common Stock                 1
                        Dr., Kearney, NE
   Aaron Tidwell              68845

                       22533 S.E. 42nd Ct.,       Common Stock                 1
  Addy D. Defur        Issaquah, WA 98029

                       213 Tuckerman Ave.,        Common Stock                 1
  Amanda Russo         Middletown, RI 02842

                                             23
            Case 21-11194-JTD       Doc 1       Filed 08/31/21   Page 38 of 52




       Holder                  Address              Class of Interest        Units

Andrea W. Morriss &       567 W. Tower Rd.,         Common Stock                 1
Michael R. Morriss Jt      Ponca City, OK
        Ten                    74601

                          80 Wisteria Way,          Common Stock                 1
     Ann Pickard         Atherton, CA 94027

                         2440 Springfield Cir.,     Common Stock                 1
   Anne C. Farmer         Marietta, GA 30066

                           1136 Hare Barn,          Common Stock                 1
 Carolyn Ann Grow         Addison, IL 60101

 Charles D. Johnson &     4022 Lewis Rd.,           Common Stock                 1
Judy H. Johnson Jt Ten   Augusta, GA 30909

                          P.O. Box 382735,          Common Stock                 1
Daniel C. Farmer &        Birmingham, AL
Ann S. Farmer Jt Ten           35238

 David L. Bartlett &                                Common Stock                 1
                          106 Azalea Cir.,
Deborah W. Bartlett Jt
                         Harriman, TN 37748
        Ten

                          4015 Scar Hill Rd.,       Common Stock                 1
                           Greencastle, PA
   Donna J. Kulpak              17225

                           772 N. 200 W.,           Common Stock                 1
     Doris White         Valparaiso, IN 46385

     E. Josephine                                   Common Stock                 1
   Pfaffenberger &        2101 Avalon Dr.,
Clifford Pfaffenberger    Parma, OH 44134
        Jt Ten

Eileen M. Lancella Tr                               Common Stock                 1
                          2650 Ocean Pkwy.,
  Ua 16-Jul-10 The
                          Apt. 2K, Brooklyn,
 Eileen M Lancella
                              NY 11235
   Revocable Trust

                            P.O. Box 784,           Common Stock                 1
  Elaine Christopher     Coeymans, NY 12045



                                            24
            Case 21-11194-JTD       Doc 1        Filed 08/31/21   Page 39 of 52




       Holder                  Address               Class of Interest        Units

                          276 Millhouse Dr.,         Common Stock                 1
                          Lincoln University,
 Geraldine C. Pautler         PA 19352

 James F. Hedrick &                                  Common Stock                 1
Darlene M. Hedrick Tr     W5821 Hackbarth
     J&D Hedrick          Rd., Fort Atkinson,
 Jtrevocable Trust Ua          WI 53538
       01/24/02

                          516 Twin Oaks Dr.,         Common Stock                 1
                           Wynnewood, PA
    Jayme Smith                 19096

                         620 Fort Washington         Common Stock                 1
                          Ave., Apt. 5C, New
  Jennifer Bennion         York, NY 10040

John C. Beno & Elaine      815 Ledge Rd.,            Common Stock                 1
   M. Beno Jt Ten        Macedonia, OH 44056

John E. Matthews Tod                                 Common Stock                 1
 Becky L. Matthews       6 Baronne Ct., Little
  Subject To Sta Tod       Rock, AR 72211
        Rules

                            20 Gerold Ln.,           Common Stock                 1
    Judith Wagner         Belleville, IL 62223

                          66 Highland Ave.,          Common Stock                 1
  Katarzyna Myers        Glen Ridge, NJ 07028

                           201 Candice Dr.,          Common Stock                 1
Katherine P. Zgourides    Kerrville, TX 78028

                           25 Kirkdale Dr.,          Common Stock                 1
  Kathryn H. Leney        Marlton, NJ 08053

                         3450 3rd St., Ste. 1D,      Common Stock                 1
                          San Francisco, CA
      Lance Lee                 94124

                            755 Gable Dr.,           Common Stock                 1
     Laurie Short         Fremont, CA 94539


                                            25
             Case 21-11194-JTD      Doc 1      Filed 08/31/21   Page 40 of 52




       Holder                  Address             Class of Interest        Units

                           6310 W. Tropical        Common Stock                 1
                         Pkwy., Las Vegas, NV
    Lyle A. Davis                89130

                           668 E. 900 N.,          Common Stock                 1
    Marcia Forcey         Westville, IN 46391

                         2213 Main Line Blvd.,     Common Stock                 1
                         Unit 101, Alexandria,
 Maria Anna Pytlarz           VA 22301

                          1510 Pheasant Ave.,      Common Stock                 1
                            Twin Lakes, WI
  Marsha Aukerman               53181

                          613 Garfield Dr.,        Common Stock                 1
 Martha Weissensee       Petaluma, CA 94954

    Mary Bridget          2841 Fenner Rd.,         Common Stock                 1
     Bontrager           Muskegon, MI 49445

                          34 Bennington Rd.,       Common Stock                 1
 Melissa Erin Spector    Livingston, NJ 07039

                            P.O. Box 828,          Common Stock                 1
  Olive H. Johnson       Harrisburg, IL 62946

 Patricia A. Coren &     71 N. 5th Ave., Long      Common Stock                 1
 Robert Coren Jt Ten      Branch, NJ 07740

Patricia Ann Slanina &                             Common Stock                 1
                         4532 Ridge View Dr.,
Douglas M. Slanina Jt
                           Kent, OH 44240
          Ten

                          4615 Chicago Ave.,       Common Stock                 1
  Patricia P. Shillito   Fair Oaks, CA 95628

  Richard Haley &         1015 Elmhurst Dr.,       Common Stock                 1
Christine Haley Jt Ten    Corona, CA 92880

Robert Walter & Leann                              Common Stock                 1
                         4508 N. Maple Ave.,
 Walter Tr The Robert
                          Broken Arrow, OK
& Leann Walter Rev Tr
                               74012
     Ua 06/26/14


                                            26
            Case 21-11194-JTD       Doc 1       Filed 08/31/21   Page 41 of 52




       Holder                  Address              Class of Interest        Units

Russell W. Thompson                                 Common Stock                 1
                          P.O. Box 178, Bath,
& Carol A. Thompson
                               NH 03740
        Jt Ten

                          3 King James Ln.,         Common Stock                 1
                          Atlantic Highlands,
    Sally Stopper              NJ 07716

                         81 Vanderbilt Ave.,        Common Stock                 1
     Sarah Smart         Brooklyn, NY 11205

                         14 Grigg St. Apt. 2A,      Common Stock                 1
     Sean Elms           Greenwich, CT 06830

                         P.O. Box 652, Diana,       Common Stock                 1
 Segayle McConnell            TX 75640

                         23111 Park Contessa,       Common Stock                 1
  Sharon L. Simon        Calabasas, CA 91302

                          4801 Middlebranch         Common Stock                 1
                          Ave. N.E., Canton,
   Suzanne E. Fall            OH 44705

                         5781 Chapel Valley         Common Stock                 1
                             Rd., Apt. 102,
 Thaddeus J. Sieger      Fitchburg, WI 53711

                         110 E. Sunrise Ave.,       Common Stock                 1
    Theodore Neil         Coral Gables, FL
      Mazellan                  33133

                          10665 Sidlaw Hills        Common Stock                 1
Toty Falcon-Brooks &      Ct., Las Vegas, NV
Allen S. Brooks Jt Ten           89141

                             9 Byrd St.,            Common Stock                 1
                         Massapequa Park, NY
 Eileen M. Danielson           11762

Vincent J. Verteramo                                Common Stock                 1
                         315 Olde Point Loop,
& Leona Verteramo Jt
                         Hampstead, NC 28443
        Ten



                                            27
            Case 21-11194-JTD         Doc 1      Filed 08/31/21   Page 42 of 52




       Holder                    Address             Class of Interest        Units

                           Ave. Of The Stars,        Common Stock                 1
Joan Levit & Bernard         Hcr 26b, North
    Levit Jt Ten          Blenheim, NY 12131

                            830 Jewell Ave.,         Common Stock                 1
  Lorraine Petersen       Sebastopol, CA 95472

Josephine Morazzano                                  Common Stock                 1
                          3806 Pinewood Ave.,
& Desiree Morazzano
                          Baltimore, MD 21206
       Jt Ten

                          701 Morningside Dr.,       Common Stock                 1
  Gayle W. Springer       Lake Forest, IL 60045

 Fred J. Cesaretti &                                 Common Stock                 1
                          6 Grange Pl., Boynton
Kathie L. Cesaretti Jt
                            Beach, FL 33426
         Ten

Phyliss M. Reardon Tr        1008 Ave. A,            Common Stock                 1
  4/25/97 Phyllis M       Redondo Beach, CA
Reardon Family Trust            90277

                          224 Jefferson Ave.,        Common Stock                 1
Michael P. Ramoutar       Brooklyn, NY 11216

 Jerry I. Mittelman &                                Common Stock                 1
Linda M. Mittelman Tr
                           4515 E. Cortez St.,
     9/20/82 O. T.
                           Phoenix, AZ 85028
  Mittelman Family
          Trust

 Randall A. Siress &      260 State St., Guilford    Common Stock                 1
Janyce P. Siress Jt Ten         CT 06437

                           4731 W. Bluefield         Common Stock                 1
                           Ave., Glendale, AZ
    Patricia Weigt               85308

                          18659 Innsbrook Dr.,       Common Stock                 1
    Mary Carolyn          Apt. 2, Northville, MI
     Goodman                      48168

 Bonnie L. Apley &                                   Common Stock                 1
                           9326 Ravenswood
 William H. Apley Jt
                          Rd., Wales, MI 48027
        Ten

                                              28
            Case 21-11194-JTD       Doc 1        Filed 08/31/21   Page 43 of 52




       Holder                  Address               Class of Interest        Units

 Clarence Mann Jr &   13266 E. 1425th Ave.,          Common Stock                 1
Monica N. Mann Jt Ten Robinson, IL 62454

 Charlotte G. Peterson                               Common Stock                 1
                          8605 Queens Brook
   Tr Ua 03/12/99
                          Ct., Las Vegas, NV
 Charlotte G Peterson
                                 89129
   Revocable Trust

                          140 E. Cydnee St.,         Common Stock                 1
                           Fayetteville, AR
   Ruth A. Cohoon               72703

                             P.O. Box 87,            Common Stock                 1
                            Sweetwater, TN
   Carolyn Sherlin              37874

                          497 Thorncliff Rd.,        Common Stock                 1
  Eugene Albright &      Town Of Tonawanda,
 Carol Albright Jt Ten        NY 14223

                         19459 County Rd. 12,        Common Stock                 1
      Dale Carry          Ironton, MN 56455

                         1707 Pleasant Ave. S.,      Common Stock                 1
    Susan A. Deeg         St Paul, MN 55075

                          673 Princess Anne          Common Stock                 1
Scot L. Beach & Mary     Rd., Virginia Beach,
   N. Beach Jt Ten            VA 23457

                            P.O. Box 104,            Common Stock                 1
   Laveena Knapp         Herkimer, NY 13350

                         34769 Shalimar Ter.,        Common Stock                 1
  Genevieve Bolson       Fremont, CA 94555

Nancy Dekrechewo &                                   Common Stock                 1
                           92 Morley Cir.,
Florence Altschuld Jt
                          Melville, NY 11747
        Ten

Michael John Stanton                                 Common Stock                 1
Tr 05/05/92 Michael J.    84 Pukihae St., Apt.
  Stanton Revocable       906, Hilo, HI 96720
     Living Trust


                                             29
            Case 21-11194-JTD       Doc 1       Filed 08/31/21   Page 44 of 52




       Holder                  Address              Class of Interest        Units

                           2330 Alden Ave.,         Common Stock                 1
    Alison Krupit         Redding, CA 96002

Harry A. Blanchette &      P.O. Box 1082 ,          Common Stock                 1
Sachiko Chiba Jt Ten      Camas, WA 98607

                         21 Sherrill Rd., East      Common Stock                 1
  Carol Lynn Cotter      Hampton, NY 11937

Michael H. Delasco &                                Common Stock                 1
                         31 Pleasant View Dr.,
Patricia V. Delasco Jt
                          Somers, CT 06071
         Ten

                            65 Mertz Rd.,           Common Stock                 1
   Mary E. Mabry         Mertztown, PA 19539

                          350 Hawthorne St.,        Common Stock                 1
                           Warminster, PA
    Patricia Allen             18974

                         51 Tavern House Hill,      Common Stock                 1
                          Mechanicsburg, PA
    Jill M. Wineka              17050

                         12120 State Line Rd.,      Common Stock                 1
  Kevin L. Brosh &        #291, Leawood, KS
Susan K. Brosh Jt Ten           66209

                           P.O. Box 4607,           Common Stock                 1
Sue T. Tonry & Sean P.   Vineyard Haven, MA
     Tonry Jt Ten               02568

                         25 Weeks Rd., Apt.         Common Stock                 1
                         901, North Babylon,
  Julianne Didonato           NY 11703

                          40 Lisk Hill Rd.,         Common Stock                 1
  Craig H. Peterson      Gladstone, NJ 07934

                          9795 Critzer Shop         Common Stock                 1
  Richard S. Glidden     Rd., Afton, VA 22920

   William Patrick        P.O. Box 490, Saint       Common Stock                 1
      Harrison             George, SC 29477


                                            30
            Case 21-11194-JTD       Doc 1       Filed 08/31/21   Page 45 of 52




       Holder                  Address              Class of Interest        Units

 Mary Kay Sessa Cust                                Common Stock                 1
                         134 Woodbridge Ave.,
 Maureen Claire Sessa
                          Metuchen, NJ 08840
      Utma Nj

Allen Jackson & Janice                              Common Stock                 1
                         8451 San Capistrano
Jackson Tr Ua 11/08/96
                         Way, Buena Park, CA
Allen & Janice Jackson
                               90620
     Living Trust

                           1149 Spring Creek        Common Stock                 1
Marlene J. Stramaglio     Rd., Elgin, IL 60120

                            26 Hillside Dr.,        Common Stock                 1
                           Coopersbury, PA
   Rachel J Ticknor             18036

Mark C. Magnussen &                                 Common Stock                 1
                            Rr 1 Box 117b,
Lori A. Magnussen Jt
                           Oconee, IL 62553
        Ten

                          6633 E. Sunnyvale         Common Stock                 1
                         Rd., Paradise Valley,
     Robert Kelly             AZ 85253

 Opal M. Thompson &                                 Common Stock                 1
Veronica G. Leinger Tr    28 Deer Trail Dr.,
Ua 03/31/2016 Opal M     Collinsville, IL 62234
Thompson Living Trust

                            215 N. Main St.,        Common Stock                 1
  Anne Lopez Jacobs      Pittsburgh, PA 15215

                          4724 S. 700 E., Apt.      Common Stock                 1
                         47, Salt Lake City, UT
    Iris Calderone                84107

                         222 S. Cambrian Ave.,      Common Stock                 1
Renee C. Allen Ex Est       Bremerton, WA
 Lavelle Lois Allen              98312

                            45 Mallard Dr.,         Common Stock                 1
                           Hackettstown, NJ
 Pauline J. Churchill           07840



                                               31
            Case 21-11194-JTD      Doc 1        Filed 08/31/21   Page 46 of 52




       Holder                 Address               Class of Interest        Units

 John D. Ferko Tr Ua                                Common Stock                 1
                          1086 Oak Ave.,
  12/20/2016 John D
                        Barberton, OH 44203
Ferko Revocable Trust

Margaret E. Daniels &                               Common Stock                 1
                         332 W. Campbell
Jill A. Metzler Tr Ua
                         Ave., Phoenix, AZ
03/13/1975 Grosberg
                               85013
     Family Trust

                         51 Laura Ave.,             Common Stock                 1
 Nancy Irene Castro     Wanaque, NJ 07465

                           P.O. Box 168,            Common Stock                 1
    Steven Irwin         Livonia, NY 14487

                         600 Cedarberry Ln.,        Common Stock                 1
   Shara R. Lasky       San Rafael, CA 94903

                          149 Melinda Dr.,          Common Stock                 1
   Marissa Corwin       Salamanca, NY 14779

                        163 E. Spring Valley        Common Stock                 1
                        Ave., Maywood, NJ
  Adriana Weisberg             07607

                        8345 Broadway, Apt.         Common Stock                 1
                         226, Elmhurst, NY
   Ana Velasquez               11373

                         182 W 54th St., # 2,       Common Stock                 1
  Angelo Cardenas        Bayonne, NJ 07002

                        256 Pelhamdale Ave.,        Common Stock                 1
  Bridget Fitzgerald     Pelham, NY 10803

                          52 Andrew St.,            Common Stock                 1
Christopher Forsberg    Manhasset, NY 11030

                        17320 11th Ave. N.,         Common Stock                 1
                         Minneapolis, MN
   Danielle Wolf              55447

                         315 Van Brunt St.,         Common Stock                 1
                         Apt. 3B, Brooklyn,
     Elinor Lee              NY 11231

                                           32
           Case 21-11194-JTD      Doc 1       Filed 08/31/21   Page 47 of 52




      Holder                 Address              Class of Interest        Units

                       319 W. 30th St., Apt       Common Stock                 1
                        2f, New York, NY
  Joo Young Lim               10001

                        174 Colonia Blvd.,        Common Stock                 1
   Kathryn Moy          Colonia, NJ 07067

                        234 North 9th St.,        Common Stock                 1
                        Apt. 1b, Brooklyn,
    Kevin Seitz             NY 11211

                        11157 42nd Ave.,          Common Stock                 1
  Leticia Vazquez       Corona, NY 11368

                         1439 Dixie Trail,        Common Stock                 1
    Lucy Kagan          Raleigh, NC 27607

                        3078 44th St., Apt.       Common Stock                 1
                         2L, Astoria, NY
   Maria Burgos               11103

                       422 W. 20th St., Apt.      Common Stock                 1
                        4g, New York, NY
  Meghan Chaney               10011

                        10453 109th St., S.       Common Stock                 1
                        Richmond Hill, NY
  Sonia Ramadhin             11419

                       63 Asbury Ln., Elyria,     Common Stock                 1
 James A. King Sr           OH 44035

                       3923 Pricetown Rd.,        Common Stock                 1
Marian P. Rauenzahn    Fleetwood, PA 19522

                         242 Heatherstone         Common Stock                 1
                        Way, Lancaster, PA
    Lori Martin               17601

                         2601 Oberlin Dr.,        Common Stock                 1
  James Mulay Jr          York, PA 17404

                        631 New Vermont           Common Stock                 1
                       Rd., Bolton Landing,
Jeffrey J. Smith Tod
                            NY 12814
 Cathy L. Converse

                                          33
           Case 21-11194-JTD        Doc 1     Filed 08/31/21   Page 48 of 52




      Holder                  Address             Class of Interest        Units
 Subject To Sta Tod
       Rules

                         7 Flagler Ln., Apt.      Common Stock                 1
                        208, Daytona Beach,
 Elva T. Hoisington          FL 32117

                        8911 63rd Dr., Rego       Common Stock                 1
  Deborah Stevens         Park, NY 11374

                         4221 Lincoln St.,        Common Stock                 1
 Peter R. Smart &       Wisconsin Rapids, WI
Donna Smart Jt Ten             54494

    James David          3756 N. Fox Ave.,        Common Stock                 1
    Altenstadter         Tucson, AZ 85716

                         2515 S. Coulee Hite      Common Stock                 1
                          Rd., Reardan, WA
  Elsa F. Donahue               99029

Karen R. Krenzer &                                Common Stock                 1
                           P.O. Box 303,
Richard L. Krenzer Jt
                         Oakland, IA 51560
        Ten

                         873 Farmdale Rd.,        Common Stock                 1
 Ashley McDonnell       Mount Joy, PA 17552

                         2221 Pacific Ave.,       Common Stock                 1
                        Apt 3, San Francisco,
    Yuko Maku                CA 94115

                          P.O. Box 226,           Common Stock                 1
   Gloria A. Bohn        Waukau, WI 54980

Roger Meadows Adm         1055 Valley Ct.,        Common Stock                 1
Estate Of Howard A.       Huntington, WV
    Meadows II                25704

                        109 State St., 4th Fl.,   Common Stock                 1
                        Abandoned Property
                         Division, Pavilion
  Vermont State         Building, Montpelier,
 Treasurers Office           VT 05609



                                             34
           Case 21-11194-JTD       Doc 1       Filed 08/31/21   Page 49 of 52




       Holder                 Address              Class of Interest        Units

    Theophane R.        287 Wadleigh Falls         Common Stock                 1
     Woodruff           Rd., Lee, NH 03861

  John A. Forman &        323 Casino Dr.,          Common Stock                 1
 Janice L. Forman Jt      Farmingdale, NJ
         Ten                  07727

                         45 Crescent Ave.,         Common Stock                 1
   Maria Recchia         Revere, MA 02151

                          1423 6th St. Cir.        Common Stock                 1
                         N.W., Hickory, NC
   Jean L. Hefner              28601

                         10372 Virginia Rd.,       Common Stock                 1
                          Bloomington, MN
  Karen J. Campbell            55438

                         781 E. Broadway,          Common Stock                 1
                         South Boston, MA
    Maureen Shea               02127

                          6608 E. 135th St.,       Common Stock                 1
                           Grandview, MO
  Annette E. Peters            64030

                        790 Mills Estate Pl.,      Common Stock                 1
  Heidi J. Grassom       Oviedo, FL 32766

                            1265 N.W.              Common Stock                 1
                          Michelbook Ln.,
Frank Messina & Joyce     McMinnville, OR
    Messina Jt Ten            97128

                        5348 Northdale Blvd.,      Common Stock                 1
 Margaret Ann Gagne       Tampa, FL 33624

                        6803 37th St. Ct. W.,      Common Stock                 1
  Marie Thompson        University Place, WA
      Benum                    98466

Joanne B. Behnke &                                 Common Stock                 1
Michael L. Behnke Tr     38715 Flanders Dr.,
  Ua Dtd 07/14/98         Solon, OH 44139
Behnke Family Trust

                                            35
          Case 21-11194-JTD     Doc 1       Filed 08/31/21   Page 50 of 52




      Holder               Address              Class of Interest        Units

Michael L. Behnke &                             Common Stock                 1
                      38715 Flanders Dr.,
Joanne B. Behnke Jt
                       Solon, OH 44139
        Ten




                                        36
                                     Case 21-11194-JTD                Doc 1             Filed 08/31/21             Page 51 of 52

    Fill in this information to identify the case and this filing:


    Debtor Name    Sequential Brands Group, Inc.
    United States Bankruptcy Court for the:                            District of   Delaware
                                                                                     State)

    Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors
                                                                                                                                                             12/1
5
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



               Declaration and signature



            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
            another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

                Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                Schedule H: Codebtors (Official Form 206H)

                Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

                Amended Schedule


                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                                                                     Consolidated Corporate Ownership Statement and List of Equity
               Other document that requires a declaration            Security Holders, Certification of Creditor Matrix




           I declare under penalty of perjury that the foregoing is true and correct.


           Executed on         08/31/2021                       
                              MM / DD / YYYY                        Signature of individual signing on behalf of debtor


                                                                         Lorraine DiSanto
                                                                     Printed name


                                                                     Chief Financial Officer and Treasurer
                                                                    Position or relationship to debtor
Official Form 202                              Declaration Under Penalty of Perjury for Non-Individual Debtors                     American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
              Case 21-11194-JTD          Doc 1   Filed 08/31/21    Page 52 of 52




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                    )
 In re:                                             ) Chapter 11
                                                    )
 SEQUENTIAL BRANDS GROUP, INC.,                     ) Case No. 21-____ (__)
                                                    )
                                                    )
                               Debtor.              )
                                                    )

                        CERTIFICATION OF CREDITOR MATRIX

       The above-captioned debtor and its affiliated debtors in possession (collectively, the
“Debtors”) hereby certify that the Creditor Matrix submitted contemporaneously herewith
contains the names and addresses of the Debtors’ creditors. To the best of the Debtors’ knowledge,
the Creditor Matrix is complete, correct, and consistent with Debtors’ books and records.

       The information contained herein is based upon a review of the Debtors’ books and
records as of the petition date. However, no comprehensive legal and/or factual investigations
with regard to possible defenses to any claims set forth in the Creditor Matrix have been
completed. Therefore, the listing does not, and should not, be deemed to constitute: (1) a waiver
of any defense to any listed claims; (2) an acknowledgement of the allowability of any listed
claims; and/or (3) a waiver of any other right or legal position of the Debtors.
